 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.41
 
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made as of this 30 day of December,
2011 by and between Transax International Limited., a Colorado corporation
(“TNSX” or “Client”), and China Direct Investments, Inc., a Florida company, and
Capital One Resource Co., Ltd., a Brunei company (collectively the
“Consultants”).  Client and Consultants may collectively be referred to as the
“Parties”. 


W I T N E S S E T H:


            WHEREAS, Client desires to engage the services of Consultants to
provide Client with the services as more fully set forth in this Agreement; and


 WHEREAS, Consultants are desirous of performing such services on behalf of
Client.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties hereto agree as follows: 


1.
Consulting Services.  Upon the terms and subject to the conditions contained in
this Agreement, Consultants hereby agrees that it shall, during the term of this
Agreement, undertake the performance of the following services (the “Services”):



 
a)
Identify companies for possible acquisition, merger or combination with an
operating entity (“target companies”) and perform business due
diligence,  coordinate accounting and legal due diligence related to such target
companies; Familiarize itself, to the extent appropriate and feasible, with the
business, operations, properties, financial condition, management and prospects
of the target companies;



 
b)
Identify, evaluate, structure and provide advice in connection with potential
acquisitions,  mergers or combinations with target companies;



 
c)
Consultants shall coordinate the preparation of all required documentation to
complete the acquisition of a target company including a 700 for 1 reverse stock
split of the Client’s common stock, $0.00001 par value, and the filing of all
required public disclosures as required by the Securities and Exchange
Commission to complete such transaction; and



 
d)
Provide such other services upon which the Parties may mutually agree.



2.
Term. The term of this Agreement shall be for a period of 180 days from the date
hereof. 



3.
Consulting Fees. Client shall pay Consultants for providing the Services by
paying the Consultants the following (the “Consulting Fees”):  2,542,743 shares
of Client’s series B preferred stock  (the “Series B Preferred Stock”) at the
closing of the acquisition transaction, and each  preferred share shall be
convertible into 1  share of the Client’s common stock after giving effect to a
proposed 700 to 1 reverse stock split that is contemplated in connection with
such transaction (the “Stock Compensation”).  The terms and conditions of the
Series B Preferred Stock are set forth in the form of certificate of designation
of such series of preferred stock included in Schedule A (the “Certificate of
Designations”).


 
 
- 1 -

--------------------------------------------------------------------------------

 



4.
The Stock Compensation shall be deemed fully earned by Consultants upon the
closing of the acquisition of a target company.  The Consulting Fees shall be
allocated between the Consultants as follows: Capital One Resources Co, Ltd.
33.3% and China Direct Investments, Inc. 66.7%.



5.
INTENTIONALLY DELETED.



6.
Warranties. Consultants warrant that the Services to be provided under this
Agreement shall be performed by qualified personnel in a professional manner
employing reasonable commercial efforts.  This warranty shall be valid for a
period of thirty (30) days from the performance of the Services.  Except as
specifically provided in this Section 4, Consultants disclaims any and all other
warranties with respect to the services provided hereunder, including without
limitation any implied warranty of merchantability or fitness for a particular
purpose. Consultants do not warrant the results of any services. In addition,
Client acknowledges and agrees that Consultants is not engaged in the practice
of law or the provision of legal services, and that Client alone is completely
and independently responsible for compliance with all state, federal and
international laws applicable to Client and the operation of its
business.  Consultants’ entire liability to Client (or any other person or
entity) for any loss or damages resulting from any breach of this Agreement,
claims, demands or actions arising out of or relating to the Services, whether
in contract, tort (including negligence) or otherwise, shall not exceed the sum
of $5,000.  In no event will Consultants or their affiliates be liable for any
damages caused by the Client's action or inaction, or for any indirect,
incidental, consequential, special, punitive or exemplary damages or lost
profits, including, but not limited to, damages for loss of business profits,
business interruption, loss of business information, data, goodwill or other
pecuniary loss arising from Consultant’s failure to provide the Services even if
Consultants have been advised of the possibility of such damages.  



7.
Indemnification.  Client agrees to indemnify and hold the Consultants and its
subsidiaries and their respective officers, directors, employees and agents and
(collectively, the “Consultant Indemnitees”) harmless from all Consultant
Indemnified Liabilities.  For this purpose, “Consultant Indemnified Liabilities”
shall mean all suits, proceedings, claims, expenses, losses, costs, liabilities,
judgments, deficiencies, assessments, actions, investigations, penalties, fines,
settlements, interest and damages (including reasonable attorneys’ fees and
expenses), whether suit is instituted or not and, if instituted, whether at any
trial or appellate level, and whether raised by the parties hereto or a third
party, incurred or suffered by the Consultant Indemnitees or any of them arising
from, in connection with or as a result of Consultants’ performance of the
Services set forth in this Agreement. 



8.
Termination. Either Party may terminate this Agreement upon thirty (30) days
prior written notice to the other Party, but such termination shall not affect
the Consulting Fees paid by Client to Consultants pursuant to Section 3 of this
Agreement.  All Consulting Fees provided under this Agreement are deemed fully
earned by Consultants upon the earlier of: (a) the date provided for elsewhere
in this Agreement; or (b) the date of termination.  In the event of a
termination of this Agreement, Client shall not be entitled to any refund of any
Consulting Fees it paid or agreed to pay to Consultants under this Agreement.
From and after termination of this Agreement, the Parties shall continue to be
bound by such provisions of this Agreement as by their nature survive such
events, including, without limitation, Sections 5 and 11. 



9.
Assignment and Subcontractors. This Agreement shall be assignable by
Consultants. Client acknowledges that from time to time, Consultants may enlist
a subcontractor to perform some of the Services provided to Customer. In the
event services to be performed as outlined in this Agreement are subcontracted
to a third party, the third party shall accept responsibility for the
performance of such activities. Consultants will cease to bear any
responsibility related to the performance of subcontracted services; however the
Consultants will act as liaison between the subcontractor and Client, to monitor
the performance of services to be provided by any third party. 


 
 
- 2 -

--------------------------------------------------------------------------------

 



10.
Modifications.  This Agreement can only be modified by a written agreement duly
signed by persons authorized to sign agreements on behalf of Client and
Consultants, and variance from or addition to the terms and conditions of this
Agreement or other written notification will be of no effect.  The failure of
any Party to enforce any right it is granted herein, or to require the
performance by the other Party hereto of any provision of this Agreement, or the
waiver by any Party of any breach of this Agreement, shall not prevent a
subsequent exercise or enforcement of such provisions or be deemed a waiver of
any subsequent breach of this Agreement.  



11.
Entire Understanding.  This Agreement represents the entire understanding and
agreement between the Parties with respect to the subject matter hereof, and
merges all prior discussions between them and supersedes and replaces any and
every other agreement or understanding which may have existed between the
Parties to the extent that any such agreement or understanding relates to
providing services to Client. To the extent, if any, that the terms and
conditions of Client’s orders or other correspondence are inconsistent with this
Agreement, this Agreement shall control. 



12.
Force Majeure.  No delay, failure or default in performance of any obligation by
either Party, excepting all obligations to make payments hereunder, shall
constitute a breach of this Agreement to the extent caused by, in whole or in
part, the other Party (and within the other party’s reasonable control) or an
act of God, war, civil disturbance, terrorist act, court order, labor dispute,
or other cause beyond its reasonable control, and such nonperformance will not
be a default under this Agreement. 



13.
Laws, Severability, Venue, Waivers.  The validity of this Agreement and the
rights, obligations and relations of the Parties hereunder shall be construed
and determined under and in accordance with the laws of the State of Florida,
without regard to conflicts of law principles thereunder provided, however, that
if any provision of this Agreement is determined by a court of competent
jurisdiction to be in violation of any applicable law or otherwise invalid or
unenforceable, such provision shall to such extent as it shall be determined to
be illegal, invalid or unenforceable under such law be deemed null and void, but
this Agreement shall otherwise remain in full force.  Suit to enforce any
provision of this Agreement, or any right, remedy or other matter arising
therefrom, will be brought exclusively in the state or federal courts located in
Broward County, Florida.  Client agrees and consents to venue in Broward County,
Florida and to the in personam jurisdiction of these courts and hereby
irrevocably waives any right to a trial by jury. 



14.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed, shall constitute an original copy hereof, but all of
which together shall consider but one and the same document. 



15.
Other Activities. Nothing contained herein shall prevent Consultants from
acquiring or participating in a transaction of any kind with any other entity
proposed by Consultants to be acquired by Client. Such transaction may be
acquired at a price and upon terms and conditions more or less favorable than
those offered to Client. 



16.
Disclaimer. Consultants acknowledge that it has and will during the term of this
Agreement, rely upon information provided by Client in connection with the
performance of the Services and in accepting the Client’s securities as full or
partial payment of the Consulting Fees under this Agreement.


 
 
- 3 -

--------------------------------------------------------------------------------

 



17.
 Notices. All notices to be given hereunder shall be in writing, with fax
notices being an acceptable substitute for mail and/or and delivery to:



Consultants:
Client:
 
China Direct Investments, Inc.
431 Fairway Drive
Deerfield Beach, Florida 33441
Fax: (954) 363-7320
Attn. General Counsel
 
 
Capital One Resource Co, Ltd.
W635 No 59 Maoming Rd S
Shanghai, China 200020
Fax: 8621-54660916
Attn. Robert Zhuang
Transax International Limited
1133 S. University Dr., Suite 210
Plantation, Fl 33324
 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written. 


Client:
 
Transax International Limited
 
By: /s/ Stephen Walters
Name: Stephen Walters
Title: President
 
Consultants:
 
China Direct Investments, Inc.
 
By: /s/ James Wang
Name: James Wang
Title: President
 
 
Capital One Resource Co, Ltd.
 
By: /s/ Robert Zhuang
Name: Robert Zhuang
Title: General Manager




 
 
- 4 -

--------------------------------------------------------------------------------

 

Schedule A
Certificate of Designations Series B Preferred Stock


1.1           Automatic Conversion.  Immediately following the date on which the
Company shall have filed Articles of Amendment to its Articles of Incorporation
with the Secretary of State of Colorado increasing the number of its authorized
shares of the Company’s Common Stock, $0.00001 par value (the “Common Stock”) or
upon completion of a reverse stock split so that there are a sufficient number
of shares of the Common Stock to permit a full conversion of the Series B
Preferred Stock into shares of Common Stock based upon the Conversion Price (as
hereinafter defined) (the “Conversion Condition”), all amounts due hereunder
shall automatically convert into shares of Common Stock at the Conversion Price
without any action of the Holder.  Promptly thereafter, the Company shall issue
to the Holder a certificate representing the number of shares of Common Stock
issued pursuant to such automatic conversion of the Series B Preferred Stock as
determined in accordance herewith.


1.2           Conversion Price; Number of Shares.  The number of shares of
Common Stock to be issued upon conversion of the Series B Preferred Stock shall
be determined by multiplying (i) the number of shares of the Series B Preferred
Stock by (ii) one (1) share of Common Stock after giving effect to an
anticipated 700 for 1 reverse stock split of the Common Stock (the “Conversion
Price”), subject to further adjustment from time to time upon the happening of
certain events as set forth below.


1.3           Stock Dividends.  If the Company, at any time while the Series B
Preferred Stock is outstanding, shall pay a dividend in shares of, or make other
distribution of shares of the Common Stock, then the Conversion Price shall be
adjusted, as of the date the Company shall take a record of the holders of its
Common Stock for the purpose of receiving such dividend or other distribution
(or if no such record is taken, as at the date of such payment or other
distribution), to that price determined by multiplying the Conversion Price in
effect immediately prior to such payment or other distribution by a fraction (a)
the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.


1.4           Consolidation or Merger.  At any time while the Series B Preferred
Stock remains outstanding, in case of any consolidation or merger of the Company
with or into another corporation (other than a merger with another corporation
in which the Company is a continuing corporation and which does not result in
any reclassification or change, other than a change in par value, or from par
value to no par value per share, or from no par value per share to par value),
or in the case of any sale or transfer to another corporation of the property of
the Company as an entirety or substantially as an entirety, the Company or such
successor or purchasing corporation, as the case may be, shall, without payment
of any additional consideration therefor, execute a new Series B Preferred Stock
providing that the Holder of the Series B Preferred Stock shall have the right
to exercise such new Series B Preferred Stock (upon terms not less favorable to
the holder than those then applicable to the Series B Preferred Stock) and to
receive upon such exercise, in lieu of each share of Common Stock theretofore
issuable upon exercise of the Series B Preferred Stock, the kind and amount of
shares of stock, other securities, money or property receivable upon such
consolidation, merger, sale or transfer by the Holder of one share of Common
Stock issuable upon exercise of the Series B Preferred Stock had the Series B
Preferred Stock been converted immediately prior to such consolidation, merger,
sale or transfer. Such new Series B Preferred Stock shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section. The provisions of this Section 1.4
shall similarly apply to successive consolidations, mergers, sales and
transfers.


1.5           Restrictions on Shares.  The Series B Preferred Stock has been
issued by the Company pursuant to the exemption from registration under the
Act.  The shares of Common Stock issuable upon conversion of the Series B
Preferred Stock may not be offered, sold or otherwise transferred unless (i)
they first shall have been registered under the Act and applicable state
securities laws or (ii) the Company shall have been furnished with an opinion of
legal counsel (in form, substance and scope reasonably acceptable to the
Company) to the effect that such sale or transfer is exempt from the
registration requirements of the Act.  Each certificate shares of Common Stock
issuable upon conversion of the Series B Preferred Stock that have not been so
registered and that has not been sold pursuant to an exemption that permits
removal of the applicable legend, shall bear a legend substantially in the
following form, as appropriate:

 
 
- 5 -

--------------------------------------------------------------------------------

 



“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS:




1.6  Liquidation. In the event of a liquidation of the Company, the Holders
shall be entitled to receive in cash out of the assets of the Company, whether
from capital or from earnings available for distribution to its stockholders
(the “Liquidation Funds”), before any amount shall be paid to the holders of any
of the Common Stock of the Company of any class junior in rank to the Preferred
Shares in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company, an amount per Preferred
Share equal to the Conversion Amount; provided that, if the Liquidation Funds
are insufficient to pay the full amount due to the Holders and holders of shares
of other classes or series of preferred stock of the Company that are of equal
rank with the Preferred Shares as to payments of Liquidation Funds (the “Pari
Passu Shares”), if any, then each Holder and each holder of any such Pari Passu
Shares shall receive a percentage of the Liquidation Funds equal to the full
amount of Liquidation Funds payable to such Holder as a liquidation preference,
in accordance with their respective Certificate of Designations, Preferences and
Rights, as a percentage of the full amount of Liquidation Funds payable to all
holders of Preferred Shares and Pari Passu Shares. After the foregoing
distributions, the Holders shall be entitled, on a pari passu basis with the
holders of Common Stock and treating for the purpose thereof all of the
Preferred Shares as having been converted into Common Stock pursuant to Section
2, to participate in the distribution of any remaining assets of the Company to
the holders of the outstanding Common Stock. To the extent necessary, the
Company shall cause such actions to be taken by any of its Subsidiaries so as to
enable, to the maximum extent permitted by law, the proceeds of a Liquidation
Event to be distributed to the Holders in accordance with this Section. All the
preferential amounts to be paid to the Holders under this Section shall be paid
or set apart for payment before the payment or setting apart for payment of any
amount for, or the distribution of any Liquidation Funds of the Company to the
holders of shares of other classes or series of preferred stock of the Company
junior in rank to the Preferred Shares in connection with a Liquidation Event as
to which this Section applies. The purchase or redemption by the Company of
stock of any class, in any manner permitted by law, shall not, for the purposes
hereof, be regarded as a Liquidation Event.









 
 
- 6 -

--------------------------------------------------------------------------------

 
